UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7907


ARTHUR LEE HAIRSTON, SR.,

                Plaintiff – Appellant,

          v.

ERIC H. HOLDER, JR., Attorney General; CHARLES SAMUELS,
Director F.B.O.P.; HARRELL WATTS, National Inmate Appeals;
C. EICHENLAUB, Regional Director; ERIC WILSON, Warden;
KATHERINE   LAYBOURN,   Dr.;   PAUL  KELLY,   Case Manager
Coordinator; ANGELA TOMLINSON, Camp Unit Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00682-TSE-IDD)


Submitted:   April 24, 2014                   Decided:   May 22, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur Lee Hairston, Sr., appeals from the district

court’s     order    dismissing        his       complaint       with        prejudice     for

failure to state a claim under 28 U.S.C. § 1915A (2012).                                    We

have   reviewed     the   complaint,         as    well    as        Hairston’s    informal

brief and the district court record, and we conclude that the

dismissal     was      proper.           See        Hairston           v.     Holder,      No.

1:13-cv-00682-TSE-IDD          (E.D.    Va.       Nov.    7,    2013).         However,     we

modify the district court’s order to show that the dismissal was

without    prejudice      to   Hairston’s         refiling       his        complaint.      We

dispense     with    oral      argument       because          the     facts     and     legal

contentions    are    adequately       presented          in    the     materials      before

this court and argument would not aid the decisional process.



                                                                 AFFIRMED AS MODIFIED




                                             2